DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 46-57 and 61-62 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 46 recites “the single-layer filtration media is void of an additional reinforcing mechanical support layer”.
It is unclear what “an additional reinforcing mechanical support layer” given that there isn’t a first or initial reinforcing mechanical support layer claimed.
It is also unclear if Applicant is closing the claim, as in there are no other elements other than the single-layer fibrous filtration medial which comprises the nonwoven fibrous web. I.e. no housing, center support, etc.
“self-supporting…which retains pleats upon contact with oil having a temperature in a range encountered in an internal combustion engine” is indefinite as it is unclear what 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 46-48, 50-57, and 61-62 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US Pub. No. 2010/0187171).
Claims 46, 48, 50, 51, 56, and 57: Gupta et al. teach a single-layer fibrous filtration media [0039, 0044] which is glass-free (Gupta et al. does not require glass in their embodiments), the fibrous web comprising: 
synthetic fibers [0074] comprising thermoplastic synthetic fibers present from about 10 wt.  % to about 50 wt. % [0070] having an average diameter of less than 5 um [0007, 0006] wherein the size of the polyester fiber is at most 15 microns wherein 0-15 microns includes less than 5 um and, further, the fiber diameter is a well-known result effective variable “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
 And cellulosic fibers [0076] and a resin binder [0085] including melamine resins, phenolic, and epoxy resins [0085], the synthetic fibers from 10 wt. % to -70 wt. % [0070],
the binder resin is at a wt. % of from 10-50 based on the total weight of the fibers [0086]. This range encompasses the claimed range of 15-30 wt.%. While this isn’t based on the “total weight of the fibrous web”, one of ordinary skill in the art would recognize that the amount of binder resin is a result effective variable wherein “[W]here the general conditions of a claim are 
The web is in a single-layer which in the form of a self-supporting pleated media (abstract). They do not teach that the media is specifically for oil.
Gupta et al. teach that the media is useful for treating liquid [0004] for filtration. The intended use of specifically oil does not further distinguish the structure of the material. The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114). And, further, one of ordinary skill in the art at the time of the invention would have found it obvious to try treating oil with Gupta et al.’s filter media since they teach that the material is intended for liquid filtration.
Regarding the property of the material – that being retaining pleats at a certain high temperature – this is understood as a property of the material. “When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent" (MPEP 2112.01, II.). Further, the scope of the claim allows for the range being at room temperature. Gupta et al.’s material doesn’t require a particular temperature and use at room temperature would be obvious.
Gupta et al. teach in [0039] that their fiber web is useful because it is “without two or more discrete layers”. In other words, there is only one layer.
Claim 47: Gupta et al. do not teach a specific pore size. Gupta et al. teach that the pore size is varied depending on the intended use of the filter [0033]. They state that the pore size is not a large pore size [0005] which typically result in low removal efficiencies for particles less than 20 microns in diameter [0005]. They also teach that the material is envisaged to separate 
Regarding Claim 52: the synthetic fibers may include PET [0077]. The fiber diameters can range from 1 to 40 microns and a second fiber of 0.5 to 6 microns [0007]. The fiber length is a fiber characteristic that is a known result effective variable that can vary depending on the end use [0045]. The fiber diameter and length are result effective variables. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Claim 53: wherein the fibrous web has an average thickness of between about 0.6mm to about 1.5mm [0040].
Claim 54: in at least one example, Gupta et al. teach a basis weight of 60 gsm [0198] and a permeability of 2-900 meters/min [0241]. While these are not in one embodiment, they describe the permeability as variable and result effective for capture efficiency and effectiveness and the basis weight is known as a result effective variable which represents the coverage of the filter fibers which affects separation and permeability. One of ordinary skill in the art at the time of the invention would have found it obvious to make any of Gupta et al.’s embodiments having the basis weight and permeability described above as they are indicated as successful values that 
Claim 55: wherein the fibrous web comprises wet strength additives and fiber retention agents [0093].
Claims 61 and 62: the material can be assembled with a base layer which can be a membrane [0159] or other combined with other composite media and layers [0160]. The additional layers may provide additional support or improve filter performance or lifetime [0159].
Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US Pub. No. 2010/0187171) in view of Luo (US Pub. No. 20090324926).
Claim 49: Gupta et al. do not teach lyocell fibers at the claimed percentage.
Luo teaches that lyocell fibers are typically part of cellulose filtration products (abstract) and that lyocell fibers are suitable for nonwoven filtration applications for water absorption and biodegradability [0005]. 
One of ordinary skill in the art at the time of the invention would have found it obvious to use Lyocell fibers in Gupta et al.’s nonwoven filter material because the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
The percentage of the lyocell fibers is clearly a result effective variable, as discussed above, such that the fiber amounts affect the end function and filter properties. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the 
Response to Arguments
Applicant’s arguments with respect to claims entered 10/13/2020 have been considered but are not persuasive.
Applicant argues that Gupta’s “always includes an additional support” and is “assembled with an additional support layer” and “at no point does Gupta describe or suggest a fibrous filtration media which is void of an additional reinforcing mechanical support layer”. 
Gupta et al. does not require a support layer as part of their “single-layer fibrous filtration media”. Gupta et al. is explicitly clear that the benefit of their material is that it is a single-layer “without having two or more discrete layers”. And, that their structure is in contrast to other structures that are joined together having an interface boundary. That is to say, they do not have structures joined together with an interface boundary. I.e. their material is a single-layer filtration media that does not have additional layers.
The claim is an “open” type claim. The prior art can include additional features that are not claimed. As amended, the claim disclaims an “additional reinforcing support layer” from the “single-layer fibrous filtration media”. That does not preclude an additional support layer in a greater arrangement. For example, a “mechanical support layer” can be interpreted as a housing. Is Applicant’s intention that the “single-layer fibrous filtration media” is provided floating in an engine without any housing or mechanical structure? Gupta et al. may suggest that it is possible to include a support layer with the single-layer fibrous filtration media but it is neither required or a part of the single-layer fibrous filtration media itself.
The Examiner and the Applicant agree that Gupta et al. teach glass-free embodiments.

[0074] is clear that the structure for forming the gradient are “independent of the particular fiber stock used to create the web.” And, that “for the compositional identity of the fiber, the skilled artisan may find any number of fibers useful.” These include cellulose, polyester, bicomponent, and combinations thereof [0074].
It is incredibly clear that the fiber choice is at the discretion of one of ordinary skill in the art and is chosen based on desired end results. 
Simply because Gupta et al. do not teach an explicit embodiment of a glass-free material in combination with a cellulose fiber does not negate the teaching that any suitable combination of fibers is possible and at the discretion of one of ordinary skill in the art.
Claim 8 shows one type of combination of bicomponent fiber and a polyester fiber combination – that does not require glass. One of ordinary skill in the art would have understood that additional fibers could be included in an embodiment with Claim 8 as a foundation – that including the cellulose fibers described in [0074]. The specific percentage of any additional fiber is a result effective variable ““[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).”
MPEP 2123, I. is clear that “‘The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. 
And, “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).”
Polyester fibers are considered “thermoplastic synthetic” fibers, which is clear from Page 3 of the rejection. This is the same material disclosed by applicant as their thermoplastic synthetic material [0006].
The discussion of Claim 49 in further view of Luo, does not add any substantive arguments.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON GIONTA FITZSIMMONS whose telephone number is (571)270-1767.  The examiner can normally be reached on M-F 7:00 am - 11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ALLISON FITZSIMMONS
Primary Examiner
Art Unit 1778



/ALLISON G FITZSIMMONS/            Primary Examiner, Art Unit 1778